



Exhibit 10.1
Non-Employee Director Compensation Plan

(Effective September 2019)
Annual Cash Retainer:(1)
 
 
 
 
 
Board Member
 
$85,000
 
 
 
Additional Annual Retainers:
 
 
Non-Executive Chairman of the Board
 
$135,000
Lead Director
 
$50,000
Audit Committee Chair
 
$20,000
Audit Committee Member
 
$10,000
Compensation Committee Chair
 
$15,000
Compensation Committee Member
 
$7,500
Nominating Committee Chair
 
$10,000
Nominating Committee Member
 
$5,000
 
 
 
Annual Grant of Restricted Stock(2)
 
$130,000(3)
 
 
 
Expense Reimbursement – for travel, lodging and other reasonable out-of-pocket
expenses incurred in attending board and committee meetings.
 
 
 
 
 

(1)
The cash retainers will be paid in arrears, quarterly or semi-annually at the
Company’s discretion. All amounts listed are in United States dollars.
(2)
Each share of restricted stock will be fully vested on the earlier of the first
anniversary of the grant date and the Company's next annual meeting. Each
non-employee director receives an initial restricted stock award in connection
with the director’s election or appointment to the board. The initial awards are
pro-rated for the partial year of service based on the date of election or
appointment. Thereafter, on the date of each annual meeting of stockholders,
each person who is either elected to the board at the annual meeting or
continues to serve on the board upon the conclusion of the annual meeting will
receive the restricted stock award.
(3)
The number of shares issued for restricted stock awards will equal the specified
dollar value of the restricted stock award divided by the applicable per share
ASC 718 charge as of the grant date as determined by the Company for financial
reporting purposes.






